DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references of record are Agiv et al. (US 2015/0317756 A1); and Holden et al. (US 2015/0317756 A1).
The closest prior art references of record teach or suggest the following limitations of independent claims 1, 9, and 32: provide a user reward in response to said determination of said brand of said product (Holden Paragraph [0051]); and transmit said captured data associated with the produce use event to a remote computer system for analysis (Agiv Paragraph [0100]).
The closest prior art references do not teach or suggest the following limitations of independent claims 1, 9, and 32: receive audio data obtained from a sound captured in an environment that is captured by the microphone, wherein the sound is generated by a product as a result of a use of said product in said environment, and wherein the generated sound is a characteristic of said product; process said audio data to determine a product use event associated with the use of said product; determine a brand of the product that generated the sound based at least on said processing of said audio data; and  capture data associated with said product use event, wherein the data is location data of the mobile device and/or time data. Agiv is directed to systems for analyzing beverage dispensing data, yet the beverage dispensing data is analyzed using the flow sensors.  The flow sensors in Agiv do not capture audio data in an environment by a microphone, and therefore cannot determine a product use event.  Moreover, Agiv does not indicate a brand of a product via audio data, since the system in Agiv analyzes flow of beverage consumption and not the sound of said consumption. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chung (US 2014/0257959 A1) discloses the identification of the product is identified via a computer vision system by identifying the product’s packaging. The brand is determined by the product identifier or packaging, but not a sound that is generated by sound captured in an environment that is captured by a microphone as recited in claim 1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/             Primary Examiner, Art Unit 3621